Citation Nr: 0307273	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-43 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from July 1953 
to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision issued by 
the VA Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico which denied the claim of entitlement to special 
monthly pension by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The Board notes that the RO, in a rating 
decision issued in August 2002, granted special monthly 
pension by reason of being housebound.  Therefore the issue 
before the Board is as listed on the title page.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the appellant's claim.

2.  The appellant is in receipt of pension based on permanent 
and total disability based on prostate cancer, rated 100 
percent; senile dementia, rated 30 percent; aphakia, 
bilateral with intraocular lens implant, rated 30 percent; 
hiatal hernia, rated 10 percent; dermatitis of the forearms, 
rated 10 percent; hypertension, rated 10 percent; chronic 
bilateral otitis media, rated 10 percent; and status post 
inguinal herniorrhaphy, rated zero percent; which combine for 
a rating of 100 percent.

3.  The appellant is neither blind nor nearly blind.  

4.  The appellant is not a patient in a nursing home.

5.  The appellant has not been shown to be unable to dress or 
undress himself, to be unable to keep himself ordinarily 
clean and presentable, to be unable to feed himself due to 
loss of coordination of the upper extremities or due to 
extreme weakness, or to be so incapacitated as to require 
care or assistance on a regular basis in order to be 
protected from the hazards or dangers incident to his daily 
environment.

6.  The evidence does not establish that the appellant 
currently has disabilities that confine him to his bed or 
that render him so disabled as to need the regular aid and 
assistance of another person.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1541, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that the criteria for a special 
monthly pension based upon the need for regular aid and 
attendance of another person have not been met.

The August 2002 rating decision reflects that the veteran's 
pension is based on prostate cancer, rated 100 percent; 
senile dementia, rated 30 percent; aphakia, bilateral with 
intraocular lens implant, rated 30 percent; hiatal hernia, 
rated 10 percent; dermatitis of the forearms, rated 10 
percent; hypertension, rated 10 percent; chronic bilateral 
otitis media, rated 10 percent; and status post inguinal 
herniorrhaphy, rated zero percent; which combine for a rating 
of 100 percent.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  A veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
includes consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or if the veteran is a 
patient in a nursing home because of incapacity; or if the 
veteran establishes a factual need for aid and attendance 
under criteria set forth in 38 C.F.R. § 3.352(a).

The evidence does not reveal that the appellant is a patient 
in a nursing home or that he is blind or nearly blind for 
special monthly pension purposes.  However, it remains for 
consideration whether the evidence of record establishes a 
factual need for aid and attendance.  38 C.F.R. § 
3.351(c)(3).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Review of the medical evidence of record reveals that the 
appellant was seen in a VA clinic in November 1994, and that 
he demonstrated bilateral visual acuity of 20/50.  An April 
1997 certificate from the Administration of Health Services 
indicated that the appellant had received emergency 
treatment, individual therapy, medical orientation and 
medication for his diagnoses of schizophrenia and depression; 
he was discharged from care in December 1996.  VA outpatient 
records dated between May 2000 and June 2002 reveal that the 
appellant was treated for prostate cancer, hypertension, skin 
conditions, atherosclerosis and a gastrointestinal disorder.

The appellant underwent a VA aid and attendance medical 
examination in April 1996; he was noted to walk without 
assistance or aid.  He complained of chest pain and low back 
pain.  On physical examination, his posture was erect and his 
gait was normal.  The examiner noted degenerative joint 
disease of the upper extremities with normal muscle and 
coordination of the upper extremities, hands and fingers.  
The examiner noted degenerative joint disease of the lower 
extremities with normal movement and coordination.  The 
examiner stated that the appellant was independent in self-
care and that the appellant ambulated around his home with 
normal locomotion.

The appellant also underwent a VA psychiatric examination in 
April 1996.  He said that he sometimes felt sad and that he 
sometimes saw snakes.  He also said that he spent his whole 
days at home.  After examination, the examiner rendered an 
Axis I diagnosis of schizophrenia, chronic undifferentiated 
type.  The examiner also rendered a GAF score of 65 on Axis 
V.

The appellant subsequently underwent another VA aid and 
attendance medical examination in May 2002; he was noted to 
not be bedridden and to not be wheelchair-ridden.  The 
examiner noted that the appellant had undergone cataract 
extraction in each eye and that he had refractive error that 
was corrected with eyeglasses.  The appellant complained of 
low back pain, pain in each knee, insomnia, anorexia and 
cramps in his legs.  On physical examination, his posture was 
erect and his gait was normal.  The examiner noted 
degenerative joint disease of the upper extremities with 
satisfactory musculoskeletal function.  The examiner noted 
degenerative joint disease of the lower extremities with 
satisfactory musculoskeletal function and coordination.  The 
examiner noted weakness of the knees, but found satisfactory 
balance and propulsion.  The examiner described the 
appellant's propulsion and locomotion as slow, but 
satisfactory for his age.  He said that the appellant was 
able to ambulate alone without the assistance or aid of 
another person.  

The appellant also underwent a VA psychiatric examination in 
May 2002; he complained of forgetting where he put things at 
times.  The examiner stated that the appellant was clean and 
adequately dressed and groomed.  The appellant was noted to 
be alert and oriented with some difficulty.  His affect was 
constricted and his concentration and memory were fair.  The 
appellant's speech was clear and coherent.  He was not 
hallucinating and his judgment and insight were fair.  He 
exhibited good impulse control.  The examiner concluded that 
the appellant was marginally competent to handle VA funds and 
rendered an Axis I diagnosis of mild senile dementia.  The 
examiner assigned a GAF score of 70 on Axis V.

Upon consideration of the pertinent criteria in light of the 
evidence presented, the Board finds no basis upon which to 
award the appellant special increased pension benefits based 
on the need for regular aid and attendance of another person.  
The medical evidence does not indicate that he meets the 
criteria outlined in 38 C.F.R. § 3.351.  It is not contended 
or shown that the appellant is blind or a patient in a 
nursing home.  Therefore, his entitlement to an increased 
rate of pension would be based on a factual need for aid and 
attendance and such factual need has not been established.  

Although it is clear that the appellant suffers from 
impairment secondary to his various psychiatric and medical 
conditions, the medical evidence of record does not show that 
he requires the regular assistance of another person to 
undertake the basic requirements of daily living due to his 
disabilities.  The evidence of record does not show that the 
appellant is unable to perform everyday personal functions or 
that he requires assistance on a regular basis to protect him 
from the hazards of his environment.  An occasional need for 
assistance is not a sufficient basis for a conclusion that 
the disabilities require the regular aid and attendance of 
another.

Furthermore, there is no evidence that the appellant is 
bedridden as a result of his disabilities and no evidence has 
been presented that he is bedridden as defined at 38 C.F.R. 
§ 3.352(a).  Therefore, the Board concludes that the 
appellant is not entitled to special monthly pension based on 
the need for regular aid and attendance.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
special monthly pension claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his/her claim and 
inform him/her whether s/he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the August 1996 Statement of the Case (SOC) 
and the Supplemental Statements of the Case (SSOC) issued in 
December 1999, and August 2002.  He was informed by these 
documents what the requirements for aid and attendance were 
and that the evidence of record indicated that he did not 
meet those requirements.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations.  In addition, in a letter sent in May 
2002, the RO asked the appellant to provide information about 
his medical treatment that he wanted the RO to obtain for 
him.  The appellant replied in July 2002, and stated that all 
medical evidence was in possession of VA and that he had no 
private medical evidence to submit.  The RO thereafter 
obtained the appellant's VA medical records.  Therefore, 
there is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the aid and attendance claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record that 
shows substantial compliance with the notice and assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person are denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

